Exhibit 10.1

LENNOX INTERNATIONAL INC.

CHANGE IN CONTROL AGREEMENT (EXECUTIVE VICE PRESIDENT)

THIS CHANGE IN CONTROL AGREEMENT (this “Agreement”), effective as of [DATE] (the
“Effective Date”) is made by and between Lennox International Inc., a Delaware
corporation (the “Company”), and [NAME] (“Executive”).

WHEREAS, the Company considers it essential to the best interests of its
stockholders to foster the continued employment of key management personnel;

WHEREAS, the Board (as defined in Appendix A) recognizes that, as is the case
with many publicly held corporations, the possibility of a change in control
exists and that such possibility, and the uncertainty and questions which may
raise among management, may result in the departure or distraction of management
personnel to the detriment of the Company and its stockholders;

WHEREAS, the Board has determined that appropriate steps should be taken to
reinforce and encourage the continued attention and dedication of key members of
the Company’s management, including Executive, to their assigned duties without
the distraction of potentially disturbing circumstances arising from the
possibility of a change in control;

WHEREAS, the Company wishes to enter into this Agreement to protect Executive’s
reasonable expectations regarding compensation and duties if a change in control
of the Company occurs, thereby encouraging Executive to remain in the employ of
the Company notwithstanding the possibility of a change in control;

WHEREAS, it is understood that if Executive has an existing employment agreement
(the “Employment Agreement”) with the Company, then this Agreement is intended
to provide certain protections to Executive that are not afforded by the
Employment Agreement; however, this Agreement is not intended to provide
benefits that are duplicative of Executive’s current benefits; and

WHEREAS, upon the Effective Date, this Agreement will supersede all previous
agreements, if any, between the Company and Executive that provides benefits to
Executive upon a change in control of the Company;

NOW, THEREFORE, the Company and Executive agree as follows:

1. Term of Agreement. The initial term of this Agreement will commence on the
Effective Date and continue in effect through December 31, 20        . On
January 1, 20         and each January 1 thereafter the term will automatically
renew for one additional year (the initial term and all renewals are
collectively defined as the “Term”). If a Change in Control (as defined in
Appendix A) occurs during the Term, the Term will expire two years following the
event that constitutes a Change in Control.



--------------------------------------------------------------------------------

2. Company’s Obligations.

2.1 General Obligations. The Company agrees, under the conditions described in
this Agreement, to pay Executive the Severance Payments (as defined in
Section 5.1 below) and the other payments and benefits described in this
Agreement. No Severance Payments will be payable under this Agreement unless
Executive’s employment is terminated as described in Section 5.1.

2.2 Equity and Other Performance Based Awards. Notwithstanding anything to the
contrary in this Agreement, upon a Change in Control, each and every stock
option, stock appreciation right, restricted stock award, restricted stock unit
award, performance share unit award and other equity-based award and any other
performance award (including, but not limited to, cash performance unit award)
granted to Executive that is outstanding immediately prior to the Change in
Control will (i) immediately vest and become exercisable and any restrictions on
the sale or transfer of such shares (other than any such restriction arising by
operation of law) with respect to such shares will terminate, and (ii) be
considered to have vested at the highest possible award level with respect to
each such award.

2.3 Notice of Change in Control. The Company will promptly notify Executive in
writing of the occurrence of a Change in Control.

3. Terms of Employment Post-CIC.

3.1 Employment Period. Upon a Change in Control, the Company agrees to continue
Executive in its employ, and Executive agrees to remain in the employ of the
Company, in accordance with, and subject to, the terms and provisions of this
Agreement, for the period commencing on the date a Change in Control occurs and
ending on the second anniversary of the Change in Control (the “CIC Employment
Period”).

3.2 Position and Duties.

(i) During the CIC Employment Period, (A) Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities will be at least commensurate in all material respects with the
most significant of those held, exercised and assigned by or to Executive at any
time during the 90-day period immediately preceding the Change in Control, and
(B) Executive’s services will be performed at the location where Executive was
employed immediately preceding the Change in Control or at another location
within 35 miles thereof.

(ii) During the CIC Employment Period, and excluding any periods of vacation and
sick leave to which Executive is entitled, Executive agrees to devote reasonable
attention and time to the business and affairs of the Company and, to the extent
necessary to discharge the responsibilities assigned to Executive under this
Agreement, to use Executive’s reasonable best efforts to faithfully and
efficiently perform those responsibilities. To the extent any activities
(including, but not limited to, service on corporate, civic or charitable boards
or committees) have been conducted by Executive prior to the Change in Control,
the continued conduct of those activities (or the conduct of activities similar
in nature and scope) after the Change in Control will not be deemed to interfere
with the performance of Executive’s responsibilities to the Company.

 

2



--------------------------------------------------------------------------------

3.3 Compensation and Benefits.

(i) Annual Base Salary. During the CIC Employment Period, Executive will receive
an annual base salary not less than the base salary in effect immediately prior
to the Change in Control (“Annual Base Salary”), which will be paid in
accordance with the normal business practice of the Company. During this period,
the Annual Base Salary will be reviewed at least annually and will be increased
at any time and from time to time as substantially consistent with increases in
base salary generally awarded in the ordinary course of business to executives
of the Company and its affiliated companies. Any increase in Annual Base Salary
will not serve to limit or reduce any other obligation to Executive under this
Agreement. Annual Base Salary will not be reduced after any such increase and
the term “Annual Base Salary” as used in this Agreement will refer to Annual
Base Salary as so increased. As used in this Agreement, the term “affiliated
companies” includes, when used with reference to the Company, any company
controlled by, controlling or under common control with the Company.

(ii) Annual Bonus. In addition to Annual Base Salary, Executive will be awarded,
for each fiscal year or portion thereof during the CIC Employment Period, an
annual bonus (the “Annual Bonus”) in cash equal to no less than the Executive’s
target short-term incentive bonus percentage immediately prior to the Change in
Control multiplied by the Executive’s Annual Base Salary, prorated for any
period consisting of less than twelve full months. The Annual Bonus awarded for
a particular fiscal year will be paid no later than the fifteenth day of the
third month following the end of that year.

(iii) Equity and Performance Based Awards. During the CIC Employment Period,
Executive will be granted on an annual basis a long-term incentive package
consisting of stock options, stock appreciation rights, restricted stock awards,
restricted stock unit awards, performance share unit awards and other
equity-based awards and performance awards, as selected by the Company, with an
aggregate value (as determined by an independent consulting firm selected by
Executive and reasonably acceptable to the Company) that will be not less than
the aggregate value of the most valuable long-term incentive package awarded
Executive in any of the three years immediately preceding the Change in Control.

(iv) Benefits. During the CIC Employment Period, Executive will be entitled to
the following benefits, in each such case, no less favorable, in the aggregate,
than the most favorable plan, practice, program or policy of the Company and its
affiliates applicable to similarly situated executives immediately in effect
prior to the commencement of the Change in Control or in effect at any time
after the Change in Control:

(a) profit-sharing, savings and retirement plans that are tax-qualified under
Section 401(a) of the Code (as defined in Appendix A), and all plans that are
supplemental to any such tax-qualified plans; and

(b) welfare benefit plans, practices, policies and programs; and

 

3



--------------------------------------------------------------------------------

(c) prompt reimbursement for all reasonable expenses incurred by Executive; and

(d) fringe benefits and perquisites; and

(e) paid vacation.

4. Termination of Employment for Disability, Death and Cause.

4.1 Disability. During the CIC Employment Period, during any period that
Executive fails to perform Executive’s duties with the Company as a result of
incapacity due to physical or mental illness, the Company will pay Executive’s
Annual Base Salary to Executive at the rate in effect at the commencement of any
such period, together with all compensation and benefits payable to Executive
under the terms of the Company’s written plans as in effect during that period,
until Executive’s employment is terminated by the Company for Disability (as
defined in Appendix A).

4.2 Death. During the CIC Employment Period, in the event of Executive’s death,
the Company will pay to Executive’s estate, Executive’s Annual Base Salary,
together with all compensation and benefits payable to Executive under the terms
of the Company’s written plans as in effect immediately prior to the date of
death, through the date Executive’s employment is terminated by death.

4.3 Cause. During the CIC Employment Period, the Company may terminate
Executive’s employment for Cause (as defined in Appendix A). In such event, the
Company will pay Executive’s Annual Base Salary, together with all compensation
and benefits payable to Executive under the terms of the Company’s written plans
as in effect immediately prior to the date the Executive’s employment is
terminated for Cause.

5. Termination of Employment by Company without Cause or by Executive for Good
Reason.

5.1 Payments to Executive. If Executive’s employment is terminated following a
Change in Control and during the CIC Employment Period either (i) by the Company
without Cause or (ii) by Executive with Good Reason (as defined in Appendix A),
then the Company will pay Executive the amounts, and provide Executive the
benefits, set forth in this Section 5.1 (collectively referred to as, “Severance
Payments”).

(A) Cash Payment. In lieu of (x) any further salary and bonus payments to
Executive for periods subsequent to the Date of Termination (as defined in
Section 7.2 herein), and (y) any severance benefit otherwise payable to
Executive under the Employment Agreement, if any, the Company will pay to
Executive a lump sum severance payment in cash, on the date that is six months
and two days after Executive’s date of termination (the “Designated Date”) from
the Company equal to:

(i) three (3) times the Executive’s Annual Base Salary, plus

 

4



--------------------------------------------------------------------------------

(ii) three (3) times the Executive’s target short-term incentive bonus
percentage immediately prior to the Change in Control or in effect at any time
after the Change in Control, whichever is greater, multiplied by the Executive’s
Annual Base Salary, plus

(iii) an amount equal to Executive’s target short-term incentive bonus
percentage immediately prior to the Change in Control or in effect at any time
after the Change in Control, whichever is greater, multiplied by the Executive’s
Annual Base Salary, prorated for any period consisting of less than twelve full
months, plus

(iv) payment in lieu of any accrued but unused vacation as of Executive’s Date
of Termination, plus

(v) an amount equal to 15% of Executive’s Annual Base Salary (this amount being
paid in lieu of outplacement services), plus

(vi) an amount equal to 45% of Executive’s Annual Base Salary (this amount being
paid in lieu of the perquisites).

(B) Health and Welfare Benefit Plans. For the 36-month period immediately
following the Date of Termination, the Company will provide Executive and
covered dependents as of Executive’s Date of Termination, medical and health
benefits and group life and supplemental group life substantially similar to
those provided to Executive and such covered dependents immediately prior to the
Date of Termination (such continuation of benefits referred to as “Welfare
Benefit Contribution”). The Company will timely pay or provide to Executive
and/or Executive’s family any other amounts or benefits required to be paid or
provided or which Executive and/or Executive’s family is eligible to receive
pursuant to this Agreement and under any plan, program, policy or practice or
contract or agreement of the Company and its affiliated companies as in effect
and applicable generally to other executives and their families on the Date of
Termination.

(C) Non-Qualified Pension. For purposes of calculating benefits under the
Company’s Supplemental Retirement Plan and Profit Sharing Restoration Plan, the
Company will add an additional three years of vesting service and credited
service to Executive’s years of vesting and credited service, as well as an
incremental three years added to Executive’s age.

(D) Certain Pre-Change in Control Terminations. Any provision in this Agreement
to the contrary notwithstanding, if a Change in Control occurs and if
Executive’s employment with the Company has been terminated by the Company
without Cause or by Executive with Good Reason in either case within six
(6) months prior to the date on which the Change in Control occurs, then
Executive will be entitled to the Severance Payments and other benefits as if
Executive’s termination had been following a Change in Control, payable on the
Designated Date. Any amounts to be paid to Executive will be reduced by and
offset dollar-for-dollar by any severance benefits payable to Executive under
the Employment Agreement or any other separation agreement in connection with
the termination.

(E) Deferred Compensation. Any deferred compensation previously awarded to or
earned by Executive (together with any accrued interest or earnings thereon);
provided any amounts paid to Executive will be paid in accordance with the
applicable deferred compensation plan.

 

5



--------------------------------------------------------------------------------

5.2 Potential Payment Reduction.

(A) Notwithstanding any other provisions in this Agreement, in the event that
any payment or benefit received or to be received by Executive (including,
without limitation, any payment or benefit received in connection with a Change
of Control or the termination of the Participant’s employment, whether pursuant
to the terms of this Agreement or any other plan, program, arrangement or
agreement) (all such payments and benefits, together, the “Total Payments”)
would be subject (in whole or part) to any excise tax imposed under Section 4999
of the Code, or any successor provision thereto (the “Excise Tax”), then the
Total Payments shall be reduced (but in no event to less than zero) in the
following order to the extent necessary so that no portion of the Total Payments
is subject to the Excise Tax: (i) cash payments that do not constitute deferred
compensation within the meaning of Section 409A of the Code; (ii) cash payments
that do constitute deferred compensation within the meaning of Section 409A of
the Code; (iii) acceleration of vesting of equity and equity-based awards and
non-cash benefits that do not constitute deferred compensation within the
meaning of Section 409A of the Code and (iv) acceleration of vesting of equity
and equity-based awards and non-cash benefits that do constitute deferred
compensation within the meaning of Section 409A of the Code (the payments and
benefits in clauses (i), (ii), (iii), and (iv), together, the “Potential
Payments”); provided, however, that the Potential Payments shall only be reduced
if (x) the net amount of the Total Payments, as so reduced (and after
subtracting the net amount of federal, state, municipal and local income taxes
on such reduced Total Payments and after taking into account the phase out of
itemized deductions and personal exemptions attributable to such reduced Total
Payments), is greater than or equal to (y) the net amount of the Total Payment
without such reduction (but after subtracting the net amount of federal, state,
municipal and local income taxes on such Total Payments and the amount of Excise
Tax to which Executive would be subject in respect of such unreduced Total
Payments and after taking into account the phase out of itemized deductions and
personal exemptions attributable to such unreduced Total Payments).

(B) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Participant shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account if, in the opinion of the Company,
such portion of the Total Payments does not constitute a “parachute payment”
within the meaning of Section 280G(b)(4)(A) of the Code) (including, without
limitation, by reason of Section 280G(b)(4)(A) of the Code) and, in calculating
the Excise Tax, no portion of such Total Payments shall be taken into account
which, in the opinion of the Company, constitutes reasonable compensation for
services actually rendered, within the meaning of Section 280G(b)(4)(B) of the
Code, in excess of the base amount (as set forth in Section 280G(b)(3) of the
Code) that is allocable to such reasonable compensation; and (iii) the value of
any non-cash benefit or any deferred payment or benefit included in the Total
Payment shall be determined by the Company in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code. The Company and Executive agree that
the determinations described in this Section 5.2 shall take the form of a letter
from the Company accompanied by calculations prepared by the Company and
certified by a nationally recognized accounting firm selected by the Company.

 

6



--------------------------------------------------------------------------------

6. Non-exclusivity of Rights. Except as provided in Section 5 of this Agreement,
nothing in this Agreement will prevent or limit Executive’s continuing or future
participation in any plan, program, policy or practice provided by the Company
or any of its affiliated companies and for which Executive may qualify, nor will
anything in this Agreement limit or otherwise affect any rights Executive may
have under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits or which Executive is otherwise
entitled to receive under any plan, policy, practice or program of or any
contract or agreement with the Company or any of its affiliated companies at or
subsequent to the Date of Termination will be payable in accordance with such
plan, policy, practice or program or contract or agreement except as such plan,
policy, practice or program is expressly superseded by this Agreement.

7. Termination Procedures.

7.1 Notice of Termination. Any termination by the Company for Cause, or by
Executive for Good Reason, will be communicated by Notice of Termination to the
other party in accordance with Section 11 of this Agreement. The failure by a
party to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause will not waive any right or
preclude asserting such fact or circumstance in enforcing rights under this
Agreement. A “Notice of Termination” means a notice that indicates the specific
termination provision in this Agreement relied upon and sets forth the Date of
Termination.

7.2 Date of Termination. The term “Date of Termination” means (i) if Executive’s
employment is terminated by the Company for Cause, or by Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, (ii) if Executive’s employment is terminated by the Company
other than for Cause, the Date of Termination will be the date specified by the
Company when it notifies Executive of such termination and (iii) if Executive’s
employment is terminated by reason of death or Disability, the Date of
Termination will be the date of Executive’s death or the date of Disability.
Notwithstanding the preceding section, in the case of any amount or benefits
which constitute deferred compensation subject to Section 409A of the Code and
where the date of payment or the payment commencement date under this Agreement
is the Date of Termination (or equivalent term) of Executive, the date of
Executive’s Separation from Service shall be deemed to be his Date of
Termination (or equivalent term) for purposes of determining the date of payment
or the payment commence date under this Agreement and with respect to the
Executive. “Separation from Services” shall be determined in accordance with the
regulations promulgated under Section 409A of the Code using the default rule
under such regulations.

8. Full Settlement. Subject to the offset provided for in Section 5.1, the
Company’s obligation to make payments provided for in this Agreement and
otherwise to perform its obligations under this Agreement will not be affected
by any set-off, counterclaim, recoupment, defense, mitigation or other claim,
right or action which the Company may have against

 

7



--------------------------------------------------------------------------------

Executive or others. The Company agrees to pay promptly as incurred, to the full
extent permitted by law, all legal fees and expenses which Executive may
reasonably incur as a result of any contest (unless Executive’s claim is found
by a court of competent jurisdiction to have been frivolous) by the Company,
Executive or others of the validity or enforceability of, or liability under,
any provision of this Agreement (other than Section 10 hereof) or any guarantee
of performance thereof (including as a result of any contest by Executive about
the amount of any such payment pursuant to this Agreement), plus in each case
interest on any delayed payment at the “applicable federal rate” in effect under
Section 1274(d) of the Code; provided that any reimbursement payment by the
Company pursuant to this sentence will be made on or before the last day of the
calendar year immediately following the calendar year the fee or expense was
incurred.

9. Successors; Binding Agreement.

9.1 This Agreement is personal to Executive and without the prior written
consent of the Company is not assignable by Executive other than by will or the
laws of descent and distribution. This Agreement will inure to the benefit of
and be enforceable by Executive’s heirs, executors and other legal
representatives.

9.2 This Agreement will inure to the benefit of and be binding upon the Company
and may only be assigned to a successor described in Section 9.3.

9.3 The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to assume expressly and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. As used in this
Agreement, “Company” means the Company as earlier defined and any successor to
its business and/or assets which assumes and agrees to perform this Agreement by
operation of law, or otherwise.

10. Confidential Information; Certain Prohibited Activities.

10.1 Executive will hold in a fiduciary capacity for the benefit of the Company
all secret or confidential information, knowledge or data relating to the
Company or any of its affiliated companies, and their respective businesses,
obtained by Executive during Executive’s employment by the Company or any of its
affiliated companies and which has not become public knowledge (other than by
acts by Executive or representatives of Executive in violation of this
Agreement). After Executive’s Date of Termination, Executive will not, without
the prior written consent of the Company or as may otherwise be required by law
or legal process, communicate or divulge any such information, knowledge or data
to anyone other than the Company and those designated by it. Except as provided
in Subsection 10.4 below, in no event will an asserted violation of the
provisions of this Section 10 constitute a basis for deferring or withholding
any amounts otherwise payable to Executive under this Agreement. Also, within 14
days of the termination of Executive’s employment for any reason, Executive will
return to the Company all documents and other tangible items of or containing
Company information which are in Executive’s possession, custody or control.

 

8



--------------------------------------------------------------------------------

10.2 Executive agrees that for a period of 36 calendar months following
Executive’s Date of Termination, Executive will not, either directly or
indirectly, call on, solicit, induce or attempt to induce any of the employees
or officers of the Company whom Executive had knowledge of or association with
during Executive’s employment with the Company to terminate their association
with the Company either personally or through the efforts of his or her
subordinates.

10.3 Executive agrees that for a period of 36 calendar months following the
Executive’s Date of Termination, Executive will not be employed with, or
otherwise assist, any Competing Business in any state in the United States, any
province in Canada, or in any substantially similar political subdivision of any
other country where Executive has assisted the Company in doing business while
employed with the Company. The foregoing does not prohibit ownership of less
than 2% of the outstanding stock of a publicly traded company or passive mutual
fund investments so long as Executive’s ownership does not involve a controlling
interest or other active role in such company. “Competing Business” shall mean
any person or entity engaged in activities that involve the conception,
development, sale, servicing, or production of any goods or services that are
substantially similar in form or purpose to the Company’s goods or services or
that would otherwise displace the business opportunities for the Company’s goods
and services. Person or entity shall be broadly defined and shall include
Executive himself, whether operating as sole proprietorship or in any other
manner.

10.4 If Executive breaches any provision of this Section 10, the Company will be
entitled to (i) cease any Welfare Benefit Contribution entitlement provided
pursuant to Section 5.1(B) hereof, (ii) relief by temporary restraining order,
temporary injunction and/or permanent injunction, (iii) recovery of all
attorneys’ fees and costs incurred in obtaining such relief and (iv) any other
legal and equitable relief to which it may be entitled, including monetary
damages.

11. Notices. Notices and all other communications provided for in this Agreement
will be in writing and will be deemed given when delivered or mailed by United
States registered mail, return receipt requested, postage prepaid, addressed, if
to Executive, to the address inserted below Executive’s signature on the final
page below and, if to the Company, to the address set forth below, or to such
other address as either party may have furnished to the other in writing in
accordance with this Section 11, except that notice of change of address will be
effective only upon actual receipt:

To the Company:

Lennox International Inc.

2140 Lake Park Blvd.

Richardson, TX 75080

Attention: Chief Human Resources Officer

12. Miscellaneous. This Agreement may not be amended or modified except by a
written agreement executed by the parties or their respective successors and
heirs, executors and other legal representatives. Executive’s or the Company’s
failure to insist upon strict compliance with any provision of this Agreement or
the failure to assert any right Executive or the Company

 

9



--------------------------------------------------------------------------------

may have under this Agreement, including, without limitation, Executive’s right
to terminate employment for Good Reason pursuant to Section 5.1, will not be a
waiver of any provision or right of this Agreement. This Agreement will be
governed by and construed in accordance with the laws of the State of Texas,
without reference to principles of conflict of laws. The captions of this
Agreement will have no force or effect. All references to sections of the
Exchange Act or the Code will be deemed also to refer to any successor
provisions to such sections. The Company may withhold from any amounts payable
under this Agreement applicable federal, state or local taxes as required to be
withheld pursuant to applicable law or regulation.

13. Validity. The invalidity or unenforceability of any provision of this
Agreement will not affect the validity or enforceability of any other provision
of this Agreement.

14. Section 409A. This Agreement is intended to comply with Section 409A of the
Internal Revenue Code of 1986, as amended, and will be construed to give effect
to such intention. The parties will, if necessary, amend the terms of this
Agreement to the limited extent necessary and possible to comply with the
requirements of Section 409A. Each payment due under this Agreement will be
considered separate payments due to Executive and not one of a series of
payments for purposes of Section 409A.

IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date above first written.

 

LENNOX INTERNATIONAL INC.

By:

   

Date:

   

EXECUTIVE: [NAME]

By:

   

Date:

   

 

10



--------------------------------------------------------------------------------

APPENDIX A

(A) “Affiliate” has the meaning set forth in Rule 12b-2 promulgated under
Section 12 of the Exchange Act.

(B) “Beneficial Owner” means, with reference to any securities, any Person if:

(i) such Person is the “beneficial owner” (as determined pursuant to Rule 13d-3
of the General Rules and Regulations under the Exchange Act, as in effect on the
date of this Agreement) of such securities; provided, however, that a Person
will not be deemed the “Beneficial Owner” of, or to “beneficially own,” any
security under this subsection (i) as a result of an agreement, arrangement or
understanding to vote such security if such agreement, arrangement or
understanding: (x) arises solely from a revocable proxy or consent given in
response to a public (i.e., not including a solicitation exempted by Rule
14a-2(b)(2) of the General Rules and Regulations under the Exchange Act) proxy
or consent solicitation made pursuant to, and in accordance with, the applicable
provisions of the General Rules and Regulations under the Exchange Act and
(y) is not then reportable by such Person on Schedule 13D under the Exchange Act
(or any comparable or successor report); or

(ii) such Person is a member of a group (as that term is used in Rule 13d-5(b)
of the General Rules and Regulations under the Exchange Act) that includes any
other Person (other than an Exempt Person) that beneficially owns such
securities;

provided, however, that nothing in this definition will cause a Person engaged
in business as an underwriter of securities to be the Beneficial Owner of, or to
“beneficially own,” any securities acquired through such Person’s participation
in good faith in a firm commitment underwriting until the expiration of forty
(40) days after the date of such acquisition. “Voting” a security will include
voting, granting a proxy, consenting or making a request or demand relating to
corporate action (including, without limitation, a demand for a stockholder
list, to call a stockholder meeting or to inspect corporate books and records)
or otherwise giving an authorization (within the meaning of Section 14(a) of the
Exchange Act) in respect of such security.

(C) “Board” means the Company’s Board of Directors.

(D) “Cause” has the same meaning as set forth in the Employment Agreement, or,
if no employment agreement exists, means (a) any violation by Executive of the
Company’s written policies as they may exist or be created or modified and made
available to Executive from time to time in the future, including, as examples
and not as a limitation of the policies to which Executive may be subject, those
policies prohibiting discrimination in the workplace, including the prohibition
of harassment, on the ground of race, sex, religion, age or any other prohibited
basis; (b) any state or federal criminal conviction, including, but not limited
to, entry of a plea of nolo contendere or deferred adjudication upon a felony or
misdemeanor charge; (c) the commission by Executive of any material act of
misconduct or dishonesty related to Executive’s employment; (d) any intentional
or grossly negligent action or omission to act which breaches any covenant,
agreement, condition or obligation contained in this Agreement; or (e) acts that
in any way have a direct, substantial and adverse effect on the Company’s
reputation.

 

11



--------------------------------------------------------------------------------

(E) “Change in Control” will be deemed to have occurred if the event set forth
in any one of the following paragraphs occurs:

(i) Any Person (other than an Exempt Person) becomes the Beneficial Owner of 35%
or more of the shares of Common Stock then outstanding or 35% or more of the
combined voting power of the Voting Stock of the Company then outstanding;
provided, however, that no Change in Control will be deemed to occur for
purposes of this subsection (i) if such Person becomes a Beneficial Owner of 35%
or more of the shares of Common Stock or 35% or more of the combined voting
power of the Voting Stock of the Company solely as a result of (x) an Exempt
Transaction or (y) an acquisition by a Person pursuant to a reorganization,
merger or consolidation, if, following such reorganization, merger or
consolidation, the conditions described in clauses (x), (y) and (z) of
subsection (iii) of this definition are satisfied;

(ii) Individuals who, as of the Effective Date, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director after the
Effective Date whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board; provided, further, that any individual
whose initial assumption of office occurs as a result of any election contest
with respect to the election or removal of directors or other solicitation of
proxies or consents by or on behalf of a person other than the Board will be not
be considered a member of the Incumbent Board;

(iii) The Company’s shareholders’ approve a reorganization, merger or
consolidation, unless, following such reorganization, merger or consolidation,
(x) more than 65% of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation and the
combined voting power of the then outstanding Voting Stock of such corporation
is beneficially owned, directly or indirectly, by all or substantially all of
the Persons who were the Beneficial Owners of the outstanding Common Stock
immediately prior to such reorganization, merger or consolidation (ignoring, for
purposes of this clause (x), the first proviso in subsection (i) of the
definition of “Beneficial Owner” set forth above) in substantially the same
proportions as their ownership immediately prior to such reorganization, merger
or consolidation of the outstanding Common Stock, (y) no Person (excluding any
Exempt Person or any Person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 35% or more of
the Common Stock then outstanding or 35% or more of the combined voting power of
the Voting Stock of the Company then outstanding) beneficially owns, directly or
indirectly, 35% or more of the then outstanding shares of common stock of the
corporation resulting from such reorganization, merger or consolidation or the
combined voting power of the then outstanding Voting Stock of such corporation
and (z) at least a majority of the members of the board of directors of the
corporation resulting from such reorganization, merger or consolidation were
members of the Incumbent Board at the time of the execution of the initial
agreement or initial action by the Board providing for such reorganization,
merger or consolidation; or

 

12



--------------------------------------------------------------------------------

(iv) The Company’s shareholders’ approve (x) a complete liquidation or
dissolution of the Company, unless such liquidation or dissolution is approved
as part of a plan of liquidation and dissolution involving a sale or disposition
of all or substantially all of the assets of the Company to a corporation with
respect to which, following such sale or other disposition, all of the
requirements of clauses (y)(A), (B) and (C) of this subsection (iv) are
satisfied, or (y) the sale or other disposition of all or substantially all of
the assets of the Company, other than to a corporation, with respect to which,
following such sale or other disposition, (A) more than 65% of the then
outstanding shares of common stock of such corporation and the combined voting
power of the Voting Stock of such corporation is then beneficially owned,
directly or indirectly, by all or substantially all of the Persons who were the
Beneficial Owners of the outstanding Common Stock immediately prior to such sale
or other disposition (ignoring, for purposes of this clause (y)(A), the first
proviso in subsection (i) of the definition of “Beneficial Owner” set forth
above) in substantially the same proportions as their ownership, immediately
prior to such sale or other disposition, of the outstanding Common Stock, (B) no
Person (excluding any Exempt Person and any Person beneficially owning,
immediately prior to such sale or other disposition, directly or indirectly, 35%
or more of the Common Stock then outstanding or 35% or more of the combined
voting power of the Voting Stock of the Company then outstanding) beneficially
owns, directly or indirectly, 35% or more of the then outstanding shares of
common stock of such corporation and the combined voting power of the then
outstanding Voting Stock of such corporation and (C) at least a majority of the
members of the board of directors of such corporation were members of the
Incumbent Board at the time of the execution of the initial agreement or initial
action of the Board providing for such sale or other disposition of assets of
the Company.

(F) “Code” means the Internal Revenue Code of 1986, as amended.

(G) “Committee” means the Compensation and Human Resources Committee of the
Board.

(H) “Common Stock” means the common stock, par value $.01 per share, of the
Company, and includes stock of any successor, within the meaning of Section 9.1.

(I) “Company” means Lennox International Inc. and, except in determining under
Section (G) of this Appendix A whether or not any Change in Control of the
Company has occurred, includes any successor to its business and/or assets which
assumes and agrees to perform this Agreement by operation of law, or otherwise.

(J) “Disability” means permanently disabled (completely unable to perform
Executive’s duties as defined in the Company’s benefit plans).

(K) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(L) “Exempt Person” means the Company, any subsidiary of the Company, any
employee benefit plan of the Company or any subsidiary of the Company, and any
Person organized, appointed or established by the Company for or pursuant to the
terms of any such plan.

 

13



--------------------------------------------------------------------------------

(M) “Exempt Transaction” means an increase in the percentage of the outstanding
shares of Common Stock or the percentage of the combined voting power of the
outstanding Voting Stock of the Company beneficially owned by any Person solely
as a result of a reduction in the number of shares of Common Stock then
outstanding due to the repurchase of Common Stock by the Company, unless and
until such time as such Person purchases or otherwise becomes the Beneficial
Owner of additional shares of Common Stock constituting 3% or more of the then
outstanding shares of Common Stock or additional Voting Stock representing 3% or
more of the combined voting power of the then outstanding Voting Stock.

(N) “Good Reason” means:

(i) any change in Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities, excluding for
this purpose any de minimus changes and excluding an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of notice thereof given by Executive, or any other
assignment to Executive of any duties inconsistent in any respect with such
position, authority, duties or responsibilities, other than de minimus
inconsistencies or other than, in each case, any such change in duties or such
assignment that would clearly constitute a promotion or other improvement in
Executive’s position;

(ii) any failure by the Company to comply with any of the provisions of this
Agreement, other than an isolated, insubstantial and inadvertent failure not
occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by Executive;

(iii) the Company’s requiring Executive to be based at any office or location
other than at the location where Executive was employed immediately preceding
the Change in Control or at another location within 35 miles thereof;

(iv) any failure by the Company to comply with and satisfy the requirements of
Section 9.3 of this Agreement, provided that (x) the successor described in
Section 9.3 has received, at least ten days prior to the Date of Termination,
written notice from the Company or Executive of the requirements of such
provision and (y) such failure to be in compliance and satisfy the requirements
of Section 9.3 continues as of the Date of Termination;

(v) in the event that Executive is serving as a member of the Board immediately
prior to the Change in Control, any failure to reelect Executive as a member of
the Board, unless such reelection would be prohibited by the Company’s By-laws
as in effect immediately prior to the Change in Control.

(O) “Person” means any individual, firm, corporation, partnership, association,
trust, unincorporated organization or other entity.

(P) “Voting Stock” means, with respect to a corporation, all securities of such
corporation of any class or series that are entitled to vote generally in the
election of directors of such corporation (excluding any class or series that
would be entitled so to vote by reason of the occurrence of any contingency, so
long as such contingency has not occurred).

 

14